DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 07/14/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (CH 456270).
From Applicant’s Remarks filed 07/14/22, claim 6 (and its dependents) is drawn only to the clamping nut and not to the hose connector.  As such, any recitations made with respect to the hose connector are functional ones.  Claim set 6-11 is drawn to the invention of the clamping nut, and claim set 1-5 is drawn to the combination of the hose connector and clamping nut.
 As to claim 6 and with reference to the following annotated figure, Becker discloses a clamping nut (g) for a hose connector, the hose connector having a hose inserted therein, wherein the clamping nut comprises: a nut body having a first end and a second end, such that the nut body defines a hollow space between the first end and the second end to allow a hose to pass therefrom, wherein the nut body defines an inner surface and an outer surface; an inner thread section defined on the inner surface of the nut body towards the first end such that the inner thread section is adapted to engage an outer thread section defined by a body portion of the hose connector to allow a threaded connection of the clamping nut and the hose connector; a first angular surface defined on the inner surface of the nut body towards the first end of the nut body, wherein the first angular surface is provided at a first angle with a central axis of the nut body, wherein the first angle has a value in a range of about 90 to 120 degrees; a second angular surface defined on the inner surface of the nut body towards the second end of the nut body, wherein the second angular surface is provided at a second angle with the central axis of the nut body; wherein a contact section is defined on the inner surface of the nut body between the first angular surface and the second angular surface, wherein the contact section is adapted to contact the hose away from the second end of the nut body, such that the second end of the nut body extends around the hose, beyond the second angular surface, and away from the first end when the clamping nut is threadedly coupled to the hose connector; and wherein an inner diameter of the inner surface of the clamping nut across the contact section is substantially identical to an outer diameter of the hose when inserted into the hose connector.

    PNG
    media_image1.png
    375
    624
    media_image1.png
    Greyscale

As to claim 9, Becker discloses the clamping nut of claim 6, wherein the second angle has a value in a range of about 5 to 30 degrees.  Refer to Fig. 5.

As to claim 10, Becker discloses the clamping nut of claim 11, wherein the engagement portion is substantially conical shaped.

As to claim 11, Becker discloses the clamping nut of claim 6, wherein the clamping nut operably couples to the hose connector, wherein the body portion of the hose connector further includes: an engagement portion adapted to allow the hose to be pushed on; and a plurality of clamping elements disposed circumferentially on the body portion of the hose connector such that when the hose is pushed on to the engagement portion, and the inner thread section engages the outer thread section, the clamping nut acts on the plurality of clamping elements to clamp the hose.

The hose connector is not claimed as part of the clamping nut of claims 6-11.  As such the claim only so requires the clamping nut to be capable of operably coupling to a given hose connector that includes: an engagement portion adapted to allow the hose to be pushed on; and a plurality of clamping elements disposed circumferentially on the body portion of the hose connector such that when the hose is pushed on to the engagement portion, and the inner thread section engages the outer thread section, the clamping nut acts on the plurality of clamping elements to clamp the hose.  The Becker clamping nut is thus so capable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker.
From Applicant’s Remarks filed 07/14/22, claim 6 (and its dependents) is drawn only to the clamping nut and not to the hose connector.  As such, any recitations made with respect to the hose connector are functional ones.  It seems that claim set 6-11 is drawn to the invention of the clamping nut, and claim set 1-5 is drawn to the combination of the hose connector and clamping nut.
 As to claim 6 and with reference to the following annotated figure, Becker discloses a clamping nut (g) for a hose connector, the hose connector having a hose inserted therein, wherein the clamping nut comprises: a nut body having a first end and a second end, such that the nut body defines a hollow space between the first end and the second end to allow a hose to pass therefrom, wherein the nut body defines an inner surface and an outer surface; an inner thread section defined on the inner surface of the nut body towards the first end such that the inner thread section is adapted to engage an outer thread section defined by a body portion of the hose connector to allow a threaded connection of the clamping nut and the hose connector; a first angular surface defined on the inner surface of the nut body towards the first end of the nut body, wherein the first angular surface is provided at a first angle with a central axis of the nut body; a second angular surface defined on the inner surface of the nut body towards the second end of the nut body, wherein the second angular surface is provided at a second angle with the central axis of the nut body; wherein a contact section is defined on the inner surface of the nut body between the first angular surface and the second angular surface, wherein the contact section is adapted to contact the hose away from the second end of the nut body, such that the second end of the nut body extends around the hose, beyond the second angular surface, and away from the first end when the clamping nut is threadedly coupled to the hose connector; and wherein an inner diameter of the inner surface of the clamping nut across the contact section is substantially identical to an outer diameter of the hose when inserted into the hose connector.

    PNG
    media_image1.png
    375
    624
    media_image1.png
    Greyscale

In the instance that Becker does not teach that the first angle has a value in a range of about 90 to 120 degrees:
It is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Becker such that the first angle has a value in a range of about 90 to 120 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Becker such that the first angle has a value in a range of about 90 to 110 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 7, Becker discloses the clamping nut of claim 6, except for the explicit teaching that the first angle has a value in a range of about 90 to 110 degrees.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Becker such that the first angle has a value in a range of about 90 to 110 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Becker such that the first angle has a value in a range of about 90 to 110 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 8, Becker discloses the clamping nut of claim 6, except for the explicit teaching that the first angle has a value in a range of about 90 to 100 degrees.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Becker such that the first angle has a value in a range of about 90 to 100 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Becker such that the first angle has a value in a range of about 90 to 100 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 9, in the instance that Becker does not teach that the second angle has a value in a range of about 5 to 30 degrees:
It is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Becker such that the second angle has a value in a range of about 5 to 30 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Becker such that the second angle has a value in a range of about 5 to 30 degrees:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 10, Becker discloses the clamping nut of claim 11, wherein the engagement portion is substantially conical shaped.

As to claim 11, Becker discloses the clamping nut of claim 6, wherein the clamping nut operably couples to the hose connector, wherein the body portion of the hose connector further includes: an engagement portion adapted to allow the hose to be pushed on; and a plurality of clamping elements disposed circumferentially on the body portion of the hose connector such that when the hose is pushed on to the engagement portion, and the inner thread section engages the outer thread section, the clamping nut acts on the plurality of clamping elements to clamp the hose.

The hose connector is not claimed as part of the clamping nut of claims 6-11.  As such the claim only so requires the clamping nut to be capable of operably coupling to a given hose connector that includes: an engagement portion adapted to allow the hose to be pushed on; and a plurality of clamping elements disposed circumferentially on the body portion of the hose connector such that when the hose is pushed on to the engagement portion, and the inner thread section engages the outer thread section, the clamping nut acts on the plurality of clamping elements to clamp the hose.  The Becker clamping nut is thus so capable.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 120 376 in view of Becker.
As to claim 1, DE 10 2015 120 376 discloses a hose connector having a hose (1) inserted therein, wherein the hose connector has a clamping nut (7), the clamping nut comprising: a nut body having a first end (upper end in Fig. 1) and a second end (lower end in Fig. 1), such that the nut body defines a hollow space between the first end and the second end to allow a hose to pass therefrom, wherein the nut body defines an inner surface and an outer surface; an inner thread section defined on the inner surface of the nut body towards the first end (Fig. 1) such that the inner thread section is adapted to engage an outer thread section defined by a body portion of the hose connector to allow a threaded connection of the clamping nut and the hose connector, wherein the body portion of the hose connector further includes: an engagement portion (2) adapted to allow the hose to be pushed on; and a plurality of clamping elements (5) disposed circumferentially on the body portion of the hose connector such that when the hose is pushed on to the engagement portion, and the inner thread section engages the outer thread section, the clamping nut acts on the plurality of clamping elements to clamp the hose; a first angular surface (22) defined on the inner surface of the nut body towards the first end of the nut body, wherein the first angular surface is provided at a first angle with a central axis of the nut body (Fig. 1).
DE 10 2015 120 376 does not disclose:  wherein the first angle has a value in a range of about 90 to 120 degrees; a second angular surface defined on the inner surface of the nut body towards the second end of the nut body, wherein the second angular surface is provided at a second angle with the central axis of the nut body; wherein a contact section is defined on the inner surface of the nut body between the first angular surface and the second angular surface, wherein the contact section is adapted to contact the hose away from the second end of the nut body, such that the second end of the nut body extends around the hose, beyond the second angular surface, and away from the first end when the clamping nut is threadedly coupled to the hose connector; and wherein an inner diameter of the inner surface of the clamping nut across the contact section is substantially identical to an outer diameter of the hose when inserted into the hose connector.
However, Becker teaches a similar hose connection assembly having a clamping nut (g) having a conical inner surface (g2) defining a first angular surface, and an internal groove (n) having a second tapered/conical surface defining a second angular surface.  The first angular surface defines a first angle and the second angular surface defines a second angle with the central axis of the nut body.  A contact section is defined on the inner surface of the nut body between the first angular surface and the second angular surface, wherein the contact section is adapted to contact the hose away from the second end of the nut body, such that the second end of the nut body extends around the hose, beyond the second angular surface, and away from the first end when the clamping nut is threadedly coupled to the hose connector; and wherein an inner diameter of the inner surface of the clamping nut across the contact section is substantially identical to an outer diameter of the hose when inserted into the hose connector.  Refer to the following annotated figure.



    PNG
    media_image1.png
    375
    624
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DE 10 2015 120 376 nut to be configured with the internal profile of the Becker nut as described above, in order to create more space between the sleeve and the nut so as to better anchor the hose and to increase sealing of the hose at high pressures (see paragraphs [0071]-[0075] in Becker).
Becker fails to explicitly teach that the first angle has a value in a range of about 90 to 120 degrees.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DE 10 2015 120 376/Becker such that the first angle has a value in a range of about 90 to 120 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify DE 10 2015 120 376/Becker such that the first angle has a value in a range of about 90 to 120 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 2, DE 10 2015 120 376/Becker discloses the hose connector of claim 1, except for the explicit teaching that the first angle has a value in a range of about 90 to 110 degrees.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DE 10 2015 120 376/Becker such that the first angle has a value in a range of about 90 to 110 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify DE 10 2015 120 376/Becker such that the first angle has a value in a range of about 90 to 110 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 3, DE 10 2015 120 376/Becker discloses the hose connector of claim 1, except for the explicit teaching that the first angle has a value in a range of about 90 to 100 degrees.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DE 10 2015 120 376/Becker such that the first angle has a value in a range of about 90 to 110 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify DE 10 2015 120 376/Becker such that the first angle has a value in a range of about 90 to 100 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 4, DE 10 2015 120 376/Becker discloses the hose connector of claim 1, wherein the second angle has a value in a range of about 5 to 30 degrees.  Refer to Fig. 5 in Becker.
Yet, in the instance that Becker does not disclose that the second angle has a value in a range of about 5 to 30 degrees:
It is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify DE 10 2015 120 376/Becker such that the second angle has a value in a range of about 5 to 30 degrees for the purpose of one or more of:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify DE 10 2015 120 376/Becker such that the second angle has a value in a range of about 5 to 30 degrees:  ensuring sufficient sealing pressure; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 5, DE 10 2015 120 376/Becker discloses the hose connector of claim 1, wherein the engagement portion is substantially conical shaped.  Refer to Fig. 1 in DE 10 2015 120 376.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679